Per Curiam.
This appeal involves a domestic relations matter. The petitioner-appellant filed for dissolution of the marriage. The court granted the dissolution, awarded custody of the minor child to appellee, allowed liberal visitation rights to appellant, awarded nominal child support, and divided the couple’s property. The appeal assigns as error the award of custody, the division of property, and the absence of an award of alimony. All such actions are matters initially entrusted to the sound discretion of the trial judge and, on appeal, will be reviewed de novo on the record and will be affirmed in the absence of an abuse of discretion, recognizing that where the evidence is in conflict this court will give weight to the fact that the trial judge observed and heard the witnesses and accepted one version of the facts rather than another.
We have so reviewed the record and find the decision of the district court to be correct in all respects. The judgment is affirmed.
Affirmed.